DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I in the reply filed on 01/28/22 is acknowledged. Claim6-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/28/22.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 13/721343 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because particle in 100 nm size considered to be nanoparticles and the process is done on plurality of particles.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fernando DE LA VEGA et al (U. S. Patent Application: 2016/0368048, here after 048).
Claim 1 is rejected. 048 teaches a conductive nano structure (copper nanoparticle) comprising:
a conductive nano particle[abstract]; and
an oxide film surrounding the conductive nano particle[fig. 8, 0058, 0077].
Claim 2 is rejected. 048 teaches the conductive nano structure of claim 1, wherein the conductive nano particle includes a copper nano particle, and the oxide film includes Cu2O [0077].
Claim 3 is rejected as 048 teaches conductive nano particle and the oxide film are provided in plural, the oxide films surround the conductive nano particles, respectively( because there are nanoparticles (plural particles) coated with cuprous oxide)[0077].
Claims 1-3 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Nam Hawn Chou et al (U. S. Patent Application: 2018/0214945, here after 945).

a conductive nano particle[abstract]; and
an oxide film surrounding the conductive nano particle[fig. 1b, 0109, 0039, 0041].
Claim 2 is rejected. 945 teaches the conductive nano structure of claim 1, wherein the conductive nano particle includes a copper nano particle, and the oxide film includes Cu2O [0041].
Claim 3 is rejected as 945 teaches conductive nano particle and the oxide film are provided in plural, the oxide films surround the conductive nano particles, respectively( because there are nanoparticles (plural particles) coated with cuprous oxide)[0077].
Claims 1-5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nam Hawn Chou et al (U. S. Patent Application: 2013/0164553, here after 553).
Claim 1 is rejected. 553 teaches a conductive nano structure (copper nanoparticle) comprising:
a conductive nano particle(diameter of 100 nm)[abstract, 0020]; and
an oxide film surrounding the conductive nano particle[fig. 1, claim 1].
Claim 2 is rejected. 553 teaches the conductive nano structure of claim 1, wherein the conductive nano particle includes a copper nano particle, and the oxide film includes Cu2O [fig. 1, claim 1].
Claim 3 is rejected as 553 teaches conductive nano particle and the oxide film are provided in plural, the oxide films surround the conductive nano particles, 
Claim 4 is rejected as 553 teaches a ratio of a thickness of the oxide film to a radial length of the conductive nano particle is 0.1% or 20 more and 8% or less[0022].
Claim 5 is rejected as 553 teaches the oxide film has a thickness of 0.1 nm or more and 7.8 nm or less [0022, 0020].
Conclusion
There are many references as double patenting and for rejecting the claims as the claims are very broad, however the examiner cannot cite all of them in this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712